Citation Nr: 1302070	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  10-24 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Claudeth J. Henry, Attorney at Law


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran had verified active duty from February 1992 to October 1993, and there are indications that he served on active duty prior to this, from April 1982 to February 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in March 2009, a statement of the case was issued in April 2010, and a substantive appeal was received in May 2010.

The issue of entitlement to a total disability rating for compensation based upon individual unemployability (TDIU) was raised in November 2012, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  This matter is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims service connection for a psychiatric disorder, which he feels had its onset in service.  No VA medical records are currently archived on Virtual VA (VA's electronic data storage system).

Service treatment records as early as 1982 show problems with intoxication.  In December 1987, he was noted to display intense anger.  In May 1988, the Veteran was anxious, irritable, and had an angry affect and mood, and judgment and insight were markedly impaired and absent.  He repeatedly referred to feeling that he was singled out and unfairly punished as a result of a DWI.  Although he spoke in an orderly manner and there was no evidence of a thought disorder or major affective disorder, he did appear hypervigilant with the same degree of irritability as when he had been seen in December 1987.  Alcohol dependence and paranoid personality disorder were diagnosed.  On service discharge examination in September 1993, the Veteran reported that he got feelings of his heart racing which would usually last an hour, that he would get a feeling of impending doom, and that it felt like an anxiety attack.  On psychiatric evaluation, he was found to be normal.  

On VA examination in July 1994, the Veteran was well groomed, cooperative, well oriented, had a good memory, and showed no signs of tension.   The first mental health treatment shown post-service was by VA in April 2007.  At that time, the Veteran was referred for anger disorder - possible paranoid schizophrenia.  He was interested in getting on medications.  He stated that he felt like someone was checking him out, that he had thoughts of someone watching him, that he had difficulty sleeping, and that he had a lot of anger toward his spouse.  Risperidone was prescribed.  

On VA evaluation in July 2008, the Veteran reported that he had been diagnosed with paranoid schizophrenia in the 1980s by service health care providers.  He had been free from paranoia and racing thoughts on Risperidone.  The assessments then and in April 2009 were paranoid schizophrenia, anxiety disorder, and alcohol abuse. 

A VA examination was conducted in March 2010.  The examiner felt that the Veteran had an anxiety disorder and not a psychotic disorder, and indicated that he would have to resort to mere speculation to opine as to whether it had its onset in service or was related to complaints and treatment while in service.  The examiner mentioned relatively little of the service treatment record information, reporting that the Veteran had been diagnosed with alcohol dependence and paranoid personality disorder and that it had been reported on service discharge examination that he would feel his heart racing and a feeling of impending doom, which felt like an anxiety attack.  

An April 2010 VA treatment record shows paranoid schizophrenia and anxiety disorder.  A private psychologist reported in September 2011 that the Veteran's current treating psychiatrist diagnosed him with paranoid schizophrenia and that it was likely that his past substance (alcohol?) abuse was at least in part an attempt to self-medicate.  She did not directly indicate what disorder the Veteran may have been attempting to self medicate, or when this was taking place.  She stated that the Veteran's paranoia had been obvious to an examiner in 1988 and suggested that he was beginning at that time to experience the symptoms of schizophrenia.  She performed a mental status examination and considered MMPI test results and diagnosed paranoid schizophrenia and generalized anxiety disorder.  

Based on the record, it is not entirely clear whether the Veteran has merely an anxiety disorder or that he also a psychotic disorder such as paranoid schizophrenia.  The Board concludes that a better VA psychiatric examination should be conducted -- one considers the results of the psychological testing that was performed in September 2011 and that carefully and meaningfully considers the information contained in the service treatment records and the rest of the record - to help ascertain and explain whether any current psychiatric disability is related to service.  Accordingly, remand for a VA examination is necessary under 38 C.F.R. § 3.159 (2012).  

On remand, the RO should obtain all records which Social Security Administration used to determine that the Veteran was entitled to its benefits in December 2009, as it may have been based at least in part on the Veteran having a disabling psychiatric disability.  VA has a duty to obtain such records under 38 C.F.R. § 3.159.

Moreover, verification of the Veteran's service prior to February 1992 should be performed, as service treatment records prior to that time contain relevant information which could form the basis for service connection for psychiatric disability.  

Furthermore, all VA medical records of treatment the Veteran has received since January 2010, the date of the most recent VA psychiatric treatment report contained in the claims folder, should be obtained, as VA medical records are constructively of record.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet.App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Verify any period of active service prior to February 11, 1992.  

2.  Make arrangements to obtain all records which Social Security Administration used in December 2009 to determine that the Veteran was entitled to its benefits; and all VA medical records of psychiatric treatment which the Veteran has received since April 2010.  

3.  After the above development is completed, the Veteran should be scheduled for an appropriate VA psychiatric examination.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  The results of the psychological testing which was performed privately in September 2011 should be considered in determining all appropriate psychiatric diagnoses.  

After reviewing the claims file and examining the Veteran, the examiner should render an opinion as to whether it is it at least as likely as not (a 50% or higher degree of probability) that any current psychiatric disease is causally related to service.

The examiner should discuss and consider findings in the service treatment records and the rest of the record and furnish reasons for the opinions.  This should include, but not be limited to, the reports of anxiety, irritability, anger, and hypervigilance in service in May 1988, the Veteran's September 1993 report of anxiety attacks, and the several mental status examination reports in service.

4.  Thereafter, readjudicate the Veteran's pending claim in light of the expanded record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).




